Citation Nr: 0637124	
Decision Date: 11/30/06    Archive Date: 12/06/06

DOCKET NO.  03-07 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Albuquerque, New Mexico




THE ISSUE

1.  Entitlement to an evaluation in excess of 20 percent for 
the service-connected right knee disability on the basis of 
internal derangement.  

2.  Entitlement to a separate evaluation for the service-
connected right knee disability on the basis of degenerative 
arthritis.  




REPRESENTATION

Appellant represented by:	The American Legion





WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision issued 
by the RO.  

The Board remanded the appeal back to the RO in September 
2004 for further development of the record.  



FINDINGS OF FACT

1.  The service-connected right knee disability is shown to 
productive of a level of impairment that more nearly 
approximates that of severe recurrent subluxation or lateral 
instability of that joint.  

2.  The service-connected right knee disability also is shown 
to be manifested by moderately advanced to advanced 
tricompartmental degenerative joint disease and a level of 
functional loss that more nearly approximates that of 
restriction of extension to 10 degrees; a compensable 
limitation of motion or functional loss due to pain is not 
demonstrated. 



CONCLUSIONS OF LAW

1.  The criteria for the assignment of an evaluation of 30 
percent for the service-connected right knee disability on 
the basis of recurrent subluxation or lateral instability 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 4.1, 4.40, 
4.45, 4.7, 4.71a including Diagnostic Codes 5256-5263 (2006).  

2.  The criteria for the assignment of a separate 10 percent 
evaluation, but not higher for the service-connected right 
knee disability on the basis of degenerative arthritis with 
functional loss have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107, 7104 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 4.1, 4.40, 4.45, 4.7, 4.71a including Diagnostic 
Codes 5003; 5256-5263 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The regulations implementing the 
VCAA provisions have since been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him comprehensive VA 
examinations addressing his claimed disorder.  There is no 
indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in an October 2004 letter.  By this letter, the RO 
also notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In this letter, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

Recently, in Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that while the VCAA notice 
need not be contained in a single communication, post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case) cannot satisfy the duty to notify.  
The Federal Circuit further held that such notice should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
Id.  

Here, the noted VCAA letter was issued subsequent to the 
appealed April 2002 rating decision.  However, the RO 
readjudicated the appeal in a June 2005 Supplemental 
Statement of the Case (SSOC).  

The Board is also aware of the considerations of the United 
States Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

However, the absence of such notification by VCAA letter is 
not prejudicial in this case.  The veteran was fully notified 
that he was awarded a disability evaluation and an effective 
date for that evaluation in the appealed April 2002 rating 
decision.  Id.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  

Service connection for the right knee disability was granted 
in February 1973 and assigned a noncompensable evaluation.  

In June 2001, the veteran filed a claim for an increased 
evaluation for his service-connected right knee disability.  
In the now appealed April 2002 rating decision, the RO 
increased the evaluation for the service-connected right knee 
disability to 20 percent.  This evaluation has remained in 
effect since that time.  

From May 2001 to September 2004, the veteran was seen on 
several occasions at the VA for treatment of his right knee 
disorder.  In a May 2001 treatment record, the veteran 
complained of chronic right knee pain with intermittent 
swelling and occasional instability.  He reported that he was 
seen by an orthopedist 8 years earlier and was told that he 
needed the knee repaired.  

The X-ray results confirmed the chronic condition of the knee 
pain.  The examiner noted the veteran would obtain an MRI.  
The veteran refused chronic pain medication.  

During a December 2001 VA examination, the veteran reported 
that he twisted his knee while playing basketball in service.  
The X-ray studies taken at the time did not show any fracture 
and he was diagnosed with right knee sprain.  

Later during service, the veteran reported being seen by 
Orthopedics because of the lack of full extension in the 
knee.  He was placed in traction and then put into a cylinder 
cast in full extension.  

Since service, the veteran had worked as an electrical 
contractor.  He complained of locking of his right knee, 
difficulty with climbing ladders because of his knee 
condition and pain in the right knee.  

The veteran reported having had difficulty in all aspects of 
his electrical contracting job, including getting on his 
knees, crawling, and repetitive motions of the knee.  He 
complained of pain in the knee and his limitations were 
noticeable in his activities of daily living.  

On examination, the veteran had range of motion 11 to 110 
degrees in the right knee.  He had crepitance with any range 
of motion.  The examiner noted medial and lateral joint line 
tenderness; patellofemoral joint crepitance; and pain with 
range of motion.  Further, he had no laxity.  

The X-ray results showed tricompartmental severe degenerative 
joint disease.  MRI results showed a large effusion, 
tricompartmental degenerative disease throughout the knee.  
The examiner diagnosed the veteran with severe right 
tricompartmental degenerative joint disease, interfering with 
activities of daily living.  

In the January 2002 Orthopedic consult treatment record, the 
veteran reported injuring his knee while playing basketball 
during service.  He was told that he had a cartilage injury, 
and surgery was suggested; however, it was never performed.  
Since that time, he reported having chronic knee pain with 
swelling, stiffness, giving way and locking.  

On examination, the veteran displayed a normal gait.  He had 
discomfort walking on his right heel.  He was unable to do a 
full knee bend.  The examiner noted mild synovial swelling in 
the right knee.  He had coarse crepitus on motion and a 
tender medial and lateral joint line with pain.  

The veteran's range of motion was from 7 to 110 degrees with 
pain on flexion past 110 degrees.  The examiner noted a firm 
cystic swelling in the popliteal fossa.  

The X-ray results showed moderately advanced to advanced 
tricompartmental degenerative joint disease of the right knee 
with loose body in popliteal cyst.  MRI results showed 
advanced degenerative joint disease, loose body and popliteal 
cyst, absent ACL and torn menisci in the right knee.  

The examiner diagnosed the veteran with post traumatic 
tricompartmental moderately advanced to advanced degenerative 
joint disease of the right knee.  The examiner noted that the 
veteran would be a candidate for total knee arthroplasty.  

In an August 2003 Orthopedic treatment record, the examiner 
noted that the veteran had completed a pre-operative 
procedure for a right knee arthroscopy.  However, the veteran 
had cancelled the surgery and was removed from the knee 
arthroscopy surgery wait list.  

In the September 2004 treatment record, the examiner noted 
that the veteran's knee x-ray report showed tricompartmental 
degenerative joint disease.  

During an April 2005 VA examination, the veteran complained 
of constant pain in the right knee.  He described the pain as 
being a 4-6 on a scale of 0-10, with 0 being no pain and 10 
being severe, unrelenting pain requiring hospitalization.  He 
reported that the right knee condition was limited by 
activity and weather.  He denied using a brace for his right 
knee disorder.  However, he did use a cane when the pain 
level increased.  

The veteran reported that he suffered the right knee injury 
while playing basketball during service.  He reported that he 
was placed in a cylinder cast for three months.  When the 
cast was removed, he could not straighten his knee.  He was 
then placed in traction for 2 weeks and then recast with a 
full leg cast.  The cast was removed 2-3 months later, but 
the veteran reported that he still experienced constant pain 
in the knee.  He reported that at his discharge he still 
experienced constant pain.  

After service, the veteran went to school for a while, but 
still had pain in the right knee.  He also reported a popping 
of the kneecap and a giving out sensation.  He reported that 
the right knee disorder was hindering his ability to perform 
his occupation of electrical contractor.  He could no longer 
climb ladders or carry heavy objects due to the fear of 
falling and giving out of his knee.  

He reported that he could only walk about 2 blocks because of 
pain and giving out of the knee.  He did not report any acute 
flare-ups of pain in the knee.  He described the pain as a 
constant pain, varying in intensity between 4 and 6 on a 
scale of 0-10.  

On examination, the veteran had an active range of motion 
from 4 to 105 degrees.  He had passive range of motion 4 to 
125 degrees with pain from 105 to 125 degrees.  

The examiner noted pain increased substantially as the 125 
degree mark was approached with facial grimacing noted.  The 
examiner also noted there was a loss of 4 degrees of full 
extension in the veteran's knee on examination.  

The veteran had good stability on stressing the knee 
laterally and medially in 30 degrees of flexion.  The 
examiner noted a popliteal cyst in the right knee.  Apley's 
compression test for pain being produced in the lateral and 
medial joint line of the right knee was negative, but the 
test did reveal pain over the patella.  

There was lateral tracking of the right patella with a 
positive patella glide and grind test on the right.  The 
examiner noted substantial atrophy in the right calf and 
thigh.  

The X-ray results showed chondrocalcinosis with substantial 
lateral compartment narrowing as well as significant 
degenerative change of the patellofemoral compartment of the 
right knee.  

The examiner diagnosed the veteran with chronic strain/sprain 
with limited motion; degenerative joint disease; 
chondrocalcinosis; and popliteal cyst of the right knee.  
Additionally the veteran was diagnosed with muscle atrophy of 
the right thigh and calf.  

The examiner noted the veteran's inability to fully extend 
his right knee and opined that the inability was probably a 
major contributing factor to the weakness and easy 
fatigability and compensatory change of the right knee.  The 
examiner noted that the veteran showed considerable weakness 
in addition to pain and instability on repetitive motion in 
the knee.  

The veteran had pronounced easy fatigability and instability 
on repetitive motion of the knee.  The examiner stated that, 
given his inability to fully extend his knee, the veteran was 
prone to the easy fatigability and instability.  The examiner 
further noted some ligamentous involvement that was 
contributing to the knee instability.  

Overall, the examiner concluded that the veteran did have 
limited motion which was part of the reason for his limited 
ambulation.  Additionally the ligamentous injury in the knee 
and degenerative changes were contributing to the weakness 
and pain in the right knee, causing an overuse syndrome, with 
weight bearing primarily on the left leg.  

Thus, the veteran had atrophy of the muscles of the right 
leg, giving him further weakness and instability.  

As there is no criteria that specifically describes the 
veteran's right knee disorder, the RO has analogously 
evaluated the veteran's right knee disorder under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (2006).  
  
Under Diagnostic Code 5257, a 20 percent evaluation is 
assigned for moderate impairment of the knee with recurrent 
subluxation or lateral instability.  A 30 percent evaluation 
is assigned for severe impairment of the knee with recurrent 
subluxation or lateral instability.  

Given the veteran's symptomatology as noted in his April 2005 
VA examination (pronounced easy fatigability, instability and 
the demonstrated residuals of a  ligamentous injury) and 
taking into account DeLuca v. Brown, 8 Vet.App. 202, 204-207 
(1996) and 38 C.F.R. §§ 4.40 and 4.45, the Board finds the 
service-connected right knee disability to be at a level of 
disablement more nearly approximated by severe impairment of 
the knee with recurrent subluxation or lateral instability as 
contemplated by the 30 percent evaluation under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (2006).  

Finally, the Board notes that VA's General Counsel has held 
that a veteran who has arthritis and instability of the knee 
may be rated separately under Diagnostic Codes 5003 and 5257. 
See VAOPGCPREC 23-97.

The General Counsel subsequently clarified that opinion and 
held that in order to merit separate evaluations under 
Diagnostic Codes 5003 and 5257, the disability must meet the 
criteria for the minimum evaluation under both diagnostic 
codes. See VAOPGCPREC 9-98.

Under Diagnostic Code 5003, degenerative arthritis 
established by x-ray findings is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved. When, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined and not added, under Diagnostic Code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  

During a December 2001 VA examination, the veteran displayed 
range of motion from 11 to 110 degrees in the right knee.  He 
had crepitance with any range of motion.  

The examiner noted medial and lateral joint line tenderness; 
patellofemoral joint crepitance; and pain with range of 
motion.  The X-ray results showed significant 
tricompartmental degenerative joint disease.  

In the January 2002 Orthopedic consult treatment record, the 
veteran displayed range of motion 7 to 110 degrees with pain 
on flexion past 110 degrees.  

During an April 2005 VA examination, the veteran displayed 
active range of motion from 4 to 105 degrees.  He had passive 
range of motion 4 to 125 degrees with pain from 105 to 125 
degrees.  The examiner noted pain increased substantially as 
the 125 degree mark was approached with facial grimacing 
noted.  

Limitation of extension of the leg is evaluated under 
Diagnostic Code 5261.  Under Diagnostic Code 5261, extension 
limited to 5 degrees warrants a no percent rating; extension 
limited to 10 degrees warrants a 10 percent rating; extension 
limited to 15 degrees warrants a 20 percent rating; extension 
limited to 20 degrees warrants a 30 percent rating; extension 
limited to 30 degrees warrants a 40 percent rating; and 
extension limited to 45 degrees warrants a 50 percent rating. 
38 C.F.R. § 4.71a.

Given the veteran's limitation in extension and taking into 
account the painful motion in view of DeLuca v. Brown, 8 
Vet.App. 202, 204-207 (1996) and 38 C.F.R. §§ 4.40 and 4.45, 
the Board finds that the veteran's right knee disability 
warrants a separate 10 percent evaluation under Diagnostic 
Code 5261 as the level of impairment more closely resembles 
restriction of extension to 10 degrees.  However, a 
compensable loss of flexion is not demonstrated in this case 
even with consideration of pain.   



ORDER

An increased evaluation of 30 percent for the service-
connected right knee disability on the basis of recurrent 
subluxation or lateral instability is granted, subject to the 
regulations controlling disbursement of VA monetary benefits.  

A separate 10 percent evaluation for the service-connected 
right knee disability on the basis of degenerative arthritis 
with functional loss is granted, subject to the regulations 
controlling the disbursement of VA monetary benefits.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


